50 F.3d 15
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Michael C. MEEKS, Plaintiff-Appellant,v.DIRECTOR OF CALIFORNIA DEPT. OF CORRECTIONS;  RecordsSupervisor at Richard J. Donovan CorrectionalFacility;  et al., Defendants-Appellees.
No. 94-55833.
United States Court of Appeals, Ninth Circuit.
Submitted March 7, 1995.*Decided March 9, 1995.

Before:  SNEED, POOLE and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Michael C. Meeks appeals pro se the district court's dismissal of Meeks's 42 U.S.C. Sec. 1983 action alleging that he was being detained on parole in violation of his plea agreement.  The district court dismissed Meeks's action for failure to prosecute pursuant to Local Rule 41-1.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm.


3
We review for abuse of discretion the district court's dismissal pursuant to S.D.Cal.R. 41-1.  See United States v. Warren, 601 F.2d 471, 474 (9th Cir.1979).


4
Under Rule 41-1 an action that has been pending for more than six months, without any proceeding, may be dismissed by the court for want of prosecution.  S.D.Cal.R. 41-1(a).  Before dismissing the action, however, the district court is required to weigh several factors:  "(1) the public's interest in expeditious resolution of litigation;  (2) the court's need to manage its docket;  (3) the risk of prejudice to the defendants;  (4) the public policy favoring disposition of cases on their merits;  and (5) the availability of less drastic sanctions."  Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir.1986).  If the district court does not consider these factors explicitly, we review the record independently to determine whether the district court abused its discretion.  Id. at 1424.


5
An independent review of the record demonstrates that the district court did not abuse its discretion by dismissing Meeks's action.  More than one year had elapsed since Meeks made any attempt to prosecute this action.  Meeks did not exhaust his habeas remedies following the district court's stay of his 42 U.S.C. Sec. 1983 action, and after he was released from parole, Meeks did not attempt to lift the stay or resume prosecution of his action.  Moreover, the district court issued an order to show cause why Meeks's action should not be dismissed for failure to prosecute, and Meeks failed to respond.


6
Accordingly, we hold that the district court did not abuse its discretion by dismissing Meeks's action for failure to prosecute pursuant to Local Rule 41-1.  See id.


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3